DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks pages 7 and 8, filed 1/31/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  paragraph 133 of Crawley (-814).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crawley (2019/0261814 A1: figures 1-5, 7-12 and paragraphs 133, 315-318 and 325).
Crawley teaches a method and apparatus for forming a stretch-blow molded, double-walled container (40) from an injection molded preform (reference numeral 1, paragraph 315 regarding the manner of making).  The preform (1) is stretch blow molded as illustrated in figure 7 by actuating a stretch rod (49) to stretch the preform (figure 7, 48b) and then blown into an intermediate article having the shape of the mold (48c).  The intermediate article is inverted as illustrated in figures 11 and 12 by a profiled inversion piston (55).  The reference states that the heat conditioning of a tubular blank can be a decrease in temperature when the blank is formed adjacent or integral to the double-walled container forming sequence.  The stretch blow mold of figure 7 and the inverting mold of figure 8 are shown as separate stations, but the reference clearly states that a single dual-cavity container shaped mold cavity set combining all features and functions of the two dual-container shaped mold cavity sets may be equally used, see paragraph 133.  As each individual mold set is shown as closed during stretch blow molding and inversion, respectfully, it is clear that such shaping operations in single mold would be done while the mold was closed and would also have the benefit of residual heat of the intermediate article during the inversion step.  Please note that paragraphs 132 and 133 discuss cycle times and throughput of the apparatus.  The reference teaches injection molding of the preform or parison and subsequent blow molding either integral or adjacent the injection molding.  Clearly, such an injection mold to form the preform is inherent in the reference and clear based upon the shape of the illustrated preform.  Applicant remarks that paragraph 133 discloses a single mold to perform the functions of both the stretch blow mold and the inversion mold, but that “there is no additional disclosure outlining how this alleged option would be performed”.  It is respectfully submitted that the reference states “as will be apparent to those versed in the art” before the statement about a single mold.  Clearly, one of ordinary skill in the art would understand how a blow mold can work as an inversion mold based upon the Korth reference.  The proposed movement of the mold cavity being moved from the stretch blow molding station to an inversion work station is not understood.  Applicant is speculating to improve their stance.  While the reference states that preferably two mold stations are used, the disclosure of a single mold station having all the elements is clearly disposed.  Referencing the preferred embodiment does not discount the reference to a single mold.  One of ordinary skill in the art would reason that the stretch blow molding and inversion steps would be done in order in the same mold using the stretch rod first and then the inversion piston.  This is clear from the discussion of these elements in two separate molds in the reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        5/11/2022